                                Case 17-51249            Doc 29       Filed 10/17/18           Page 1 of 3
                                              United States Bankruptcy Court
                                            Middle District of North Carolina
In re:                                                                                                     Case No. 17-51249-lmj
Elson Paul Eckler, Jr.                                                                                     Chapter 13
Crystal Grace Eckler
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0418-6                  User: whitesell                    Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: pdf014                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
db/jdb          Elson Paul Eckler, Jr.,   Crystal Grace Eckler,   624 Nottinghill Dr.,
                 Winston Salem, NC 27107-7679

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: babncnotify@ncmba.uscourts.gov Oct 15 2018 18:21:48     William P. Miller,
                 Bankruptcy Administrator,   101 South Edgeworth Street,   Greensboro, NC 27401-6024
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Kathryn L. Bringle,   office@chapter13ws.com
              Neil D. Jonas   on behalf of Creditor    Bank of America Neil.Jonas@brockandscott.com,
               wbecf@brockandscott.com;cltecfnotices@brockandscott.com
              Neil D. Jonas   on behalf of Creditor    Wells Fargo Bank, N.A. Neil.Jonas@brockandscott.com,
               wbecf@brockandscott.com;cltecfnotices@brockandscott.com
              Patti H. Bass   on behalf of Creditor    CAVALRY SPV I, LLC ecf@bass-associates.com
              Wendy H. James   on behalf of Debtor Elson Paul Eckler, Jr.
               wendyhjames@kernersvillebankruptcy.com,
               kvillebankruptcynotices@gmail.com;h.wr74904@notify.bestcase.com
              Wendy H. James   on behalf of Joint Debtor Crystal Grace Eckler
               wendyhjames@kernersvillebankruptcy.com,
               kvillebankruptcynotices@gmail.com;h.wr74904@notify.bestcase.com
                                                                                             TOTAL: 6
                Case 17-51249      Doc 29       Filed 10/17/18    Page 2 of 3
SO ORDERED.

SIGNED this 15th day of October, 2018.




                         UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA

   In Re:                                   )
                                            )
                                            )
                                            )                    ORDER
                                            )
   ELSON PAUL ECKLER, JR                    )        No. B-17-51249 C-13W
   CRYSTAL GRACE ECKLER,                    )
                                            )
                              Debtors.      )

          The Chapter 13 case of Elson Paul Eckler Jr. and Crystal Grace Eckler (³the
   Debtors´ came before the Court on October 10, 2018 on a motion by the Debtors for
   authorization to withdraw funds from a retirement account. All interested parties having
   received proper notice, appearing at the hearing were Wendy H. James, DebtorV¶
   Counsel and Vernon J. Cahoon, Chapter 13 Staff Attorney. Crystal Grace Eckler was also
   present.

          Ms. Eckler will incur unanticipated medical expenses. She seeks authorization to
   withdraw $4,277.41 from her retirement account to cover these expenses. The current
   balance in the account is approximately $8,213.71.

         The Court finds that cause exists to grant the motion. The Debtors must pay any
   taxes and penalties arising from the withdrawal at the time of the withdrawal 'HEWRUV¶
   Counsel withdrew her request for attorney compensation in Open Court; therefore, it is

           ORDERED that Ms. Eckler is authorized to withdraw approximately $4,277.41 from
   her retirement account for the reasons stated herein. Any taxes and penalties arising from
   the withdrawal will be paid at the time of the withdrawal.

                                    END OF DOCUMENT
          Case 17-51249   Doc 29   Filed 10/17/18   Page 3 of 3




                          PARTIES TO BE SERVED
                               PAGE 1 OF 1
                            17-51249 C-13W

ELSON PAUL ECKLER, JR.
CRYSTAL ECKLER
624 NOTTINGHILL DR.
WINSTON SALEM, NC 27107-7679

WENDY H JAMES
112 HARMON LN SUITE B
P O BOX 1182
KERNERSVILLE, NC 27285-1182

ROBERT E PRICE, JR
ASSISTANT BANKRUPTCY ADMINISTRATOR
MIDDLE DISTRICT OF NORTH CAROLINA
101 S. EDGEWORTH STREET
GREENSBORO, NC 27401

KATHRYN L BRINGLE
CHAPTER 13 TRUSTEE
P. O. BOX 2115
WINSTON-SALEM, NC 27102-2115
